USCA11 Case: 21-11732      Date Filed: 07/07/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11732
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
THOMAS JERMAINE VAUGHN,


                                     Defendant- Appellant.
                   ____________________


          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 7:20-cr-00306-LSC-SGC-1
                  ____________________
USCA11 Case: 21-11732        Date Filed: 07/07/2022     Page: 2 of 7




2                      Opinion of the Court                21-11732


Before JORDAN, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Thomas Vaughn appeals the 120-month sentence imposed
after Vaughn pleaded guilty to being a felon in possession of a fire-
arm, in violation of 18 U.S.C. § 922(g)(1). Vaughn’s advisory guide-
lines range was calculated as 27 to 33 months’ imprisonment.
Vaughn argues that his above-guidelines sentence is substantively
unreasonable because the district court failed to consider ade-
quately mitigating factors and the need to avoid unwarranted sen-
tencing disparities. No reversible error has been shown; we affirm.
       We evaluate the substantive reasonableness of a sentence --
whether inside or outside the guidelines range -- under a deferential
abuse-of-discretion standard. See Gall v. United States, 552 U.S. 38,
51 (2007). In reviewing the substantive reasonableness of a sen-
tence, we consider the totality of the circumstances and whether
the sentence achieves the purposes of sentencing stated in 18
U.S.C. § 3553(a). See United States v. Gonzalez, 550 F.3d 1319,
1324 (11th Cir. 2008).
      The purposes of sentencing include promoting respect for
the law, providing just punishment, deterring criminal conduct,
and protecting the public from further crimes. 18 U.S.C. §
3553(a)(2). A sentencing court should also consider the nature and
circumstances of the offense, the history and characteristics of the
defendant, the kinds of sentences available, the Guidelines range,
USCA11 Case: 21-11732         Date Filed: 07/07/2022      Page: 3 of 7




21-11732                Opinion of the Court                          3

policy statements of the Sentencing Commission, and the need to
avoid unwarranted sentencing disparities. Id. § 3553(a)(1), (3)-(7).
        When a sentence is above the guidelines range, we may
“consider the extent of the deviation, but must give due deference
to the district court’s decision that the § 3553(a) factors, on a whole,
justify the extent of the variance.” Gall, 552 U.S. at 51. “We may
vacate a sentence because of the variance only ‘if we are left with
the definite and firm conviction that the district court committed a
clear error of judgment in weighing the § 3553(a) factors by arriving
at a sentence that lies outside the range of reasonable sentences dic-
tated by the facts of the case.’” United States v. Shaw, 560 F.3d
1230, 1238 (11th Cir. 2009). “The party challenging a sentence has
the burden of showing that the sentence is unreasonable in light of
the entire record, the § 3553(a) factors, and the substantial defer-
ence afforded sentencing courts.” United States v. Rosales-Bruno,
789 F.3d 1249, 1256 (11th Cir. 2015).
       At Vaughn’s sentencing hearing, the district court discussed
Vaughn’s “extensive” criminal record, which included 15 adult
convictions between 1992 and 2018. The district court noted that
eight of those convictions (including convictions for third-degree
assault, for possession of a short-barreled rifled, and for discharging
a gun into an unoccupied building) were not reflected in Vaughn’s
guidelines calculation because they were too old. The district court
thus determined that the advisory guidelines range underrepre-
sented Vaughn’s criminal history.
USCA11 Case: 21-11732        Date Filed: 07/07/2022     Page: 4 of 7




4                      Opinion of the Court                21-11732

       The district court next discussed Vaughn’s more recent con-
victions (those occurring between 1999 and 2018) for which
Vaughn did receive criminal history points. Those convictions in-
cluded three convictions for third-degree domestic violence and
convictions for discharging a gun into an occupied vehicle, for vio-
lating a domestic violence protective order, and for unlawful pos-
session of a firearm. The district court also pointed out that
Vaughn’s arrest in this case occurred only five months after
Vaughn pleaded guilty to unlawful possession of a firearm in an
unrelated state case.
       After reviewing Vaughn’s criminal history, the district judge
remarked that Vaughn “absolutely ha[d] no interest in following
the law” and described Vaughn as a “serious violent offender.”
Given Vaughn’s pattern of violent crimes -- including several gun-
related convictions -- the district court found it likely that Vaughn
would continue to possess and to use guns upon his release from
prison. The district court concluded that an above-guidelines sen-
tence of 120 months was appropriate given Vaughn’s history and
characteristics and given the need to protect the public from future
crimes. The district court also said expressly that it had considered
Vaughn’s history of mental health struggles.
       Given the totality of the circumstances -- including Vaughn’s
violent criminal history -- the district court determined reasonably
that a sentence of 120 months was necessary to reflect the serious-
ness of the offense, to promote respect for the law, to provide just
punishment, to provide adequate deterrence, and to protect the
USCA11 Case: 21-11732         Date Filed: 07/07/2022    Page: 5 of 7




21-11732               Opinion of the Court                         5

public. Although Vaughn was sentenced substantially above his
advisory guidelines range of 27 to 33 months, we have affirmed as
reasonable upward variances of a similar degree, particularly in
cases involving extensive and violent criminal records. See United
States v. Overstreet, 713 F.3d 627, 631, 639 (11th Cir. 2013) (affirm-
ing a 420-month sentence for being a felon in possession of a fire-
arm where the advisory guidelines range was 180 to 188 months);
United States v. Early, 686 F.3d 1219, 1221 (11th Cir. 2012) (affirm-
ing an upward variance to 210 months from a guidelines range of
78 to 97 months based on the defendant’s history of violent of-
fenses); Shaw, 560 F.3d at 1239-41 (affirming as reasonable a 120-
month sentence for being a felon in possession of a firearm -- an
upward variance over 3 times the applicable guideline range of 30
to 37 months -- based chiefly on the defendant’s criminal history
and recidivism).
       Vaughn argues that the district court failed to weigh
properly the section 3553(a) factors and failed to consider ade-
quately certain mitigating factors. The record demonstrates, how-
ever, that the district court considered evidence and argument (pre-
sented in the pre-sentence investigation report, in Vaughn’s sen-
tencing memorandum, and during the sentencing hearing) about
Vaughn’s childhood, learning disability, limited education, and
mental health issues, including his schizophrenia diagnosis and
treatment. We stress that “[t]he weight to be accorded any given
§ 3553(a) factor is a matter committed to the sound discretion of
the district court, and we will not substitute our judgment in
USCA11 Case: 21-11732         Date Filed: 07/07/2022     Page: 6 of 7




6                       Opinion of the Court                 21-11732

weighing the relevant factors.” United States v. Amedeo, 487 F.3d
823, 832 (11th Cir. 2007). That the district court afforded more
weight to some aggravating factors than it did to other mitigating
factors does not make Vaughn’s sentence unreasonable. See
Rosales-Bruno, 789 F.3d at 1254 (“[T]he sentencing court is permit-
ted to attach ‘great weight’ to one factor over others.” (quotation
marks omitted)).
        Nor did the district court focus single-mindedly on one sec-
tion 3553(a) factor. Vaughn’s extensive and violent criminal record
was pertinent to the district court’s assessment of several of the sec-
tion 3553(a) factors. See United States v. Riley, 995 F.3d 1272, 1280
(11th Cir. 2021) (“[W]hen a court chooses to give ‘substantial
weight’ to a defendant’s criminal record, that choice is ‘entirely
consistent with § 3553(a)’ because five of that section’s factors are
related to criminal history.”). When -- as in this case -- a defendant
has “repeatedly engaged in violence and crimes involving firearms,
it is eminently reasonable for a district court to weigh that criminal
history heavily in the sentencing decision.” See id. In addition, the
district court also discussed expressly the need to protect the public
and the nature and circumstances of the instant offense, including
that Vaughn was arrested for possessing a gun mere months after
pleading guilty to unlawful possession of a firearm in an unrelated
case.
      We also reject Vaughn’s argument that the district court
abused its discretion by creating an unwarranted sentencing dispar-
ity. Vaughn has identified no similarly-situated defendant who
USCA11 Case: 21-11732         Date Filed: 07/07/2022     Page: 7 of 7




21-11732                Opinion of the Court                         7

received a shorter sentence than he did and -- instead -- relies exclu-
sively on statistical data. This kind of generalized evidence is insuf-
ficient to demonstrate an unwarranted disparity. See United States
v. Hill, 643 F.3d 807, 885 (11th Cir. 2011) (concluding that the de-
fendant’s sentence created no unwarranted disparity compared
with the sentences of defendants convicted of similar crimes else-
where in the nation because “a sentence imposed in this circuit is
[not] subject to a national grade curve”); United States v. Do-
campo, 573 F.3d 1091, 1102 (11th Cir. 2009) (rejecting defendant’s
unwarranted-sentencing-disparity argument when defendant
failed to identify a similarly-situated defendant who received a
lesser sentence).
        On this record, Vaughn has failed to show that his above-
guidelines sentence was substantively unreasonable or that “the
district court committed a clear error of judgment in weighing the
§ 3553(a) factors.” See Shaw, 560 F.3d at 1238.
       AFFIRMED.